Lumpkin, J.
The headnotes require no elaboration, except as to the third and fourth. Adoption of-a child so as to give it a right of inheritance from its adopted parent is a matter of statute, and legal adoption is effected in the manner provided in the statute. Civil Code (1910), § 3016 et seq. In some cases reliance is had upon a claim to have specific performance of a contract to adopt, or to have a legacy, or to enforce equitable rights. Alleged parol contracts of the character of that here involved, bv which the property of a man is taken from his estate after his death,- or the inheritance of his heirs — perhaps his wife and children — is to be reduced or destroyed, should be clearly made out. In Russell v. Switzer, 63 Ga. 111, 725 (after citing certain cases) Bleckley, J., said: “None of these cases, however, are in point on the present discussion, further than they bear upon the requisites of general law concerning the fact of contract and the fulness and certainty of the evidence by which it is sought to be established. They inculcate a wholesome caution against building up imaginary contracts out of the expression of generous in*573tentions towards persons who, having rendered service, prefer claims for compensation after those whom they served have been removed by death. And the caution is doubly necessary where the claim presented, is not merely for just compensation on the basis of a quantum meruit, or to some specific article or articles of property, but goes to the entire estate, real and personal,- which the decedent left behind him. Nor is it the less necessary because the heirs at law, if any there be,- are remote rather than proximate kindred, or because they are foreigners. Every heir, and an heir of each degree and every nationality, must be secure of his inheritance, and one heir just as secure of it as another.”
In Wall’s Appeal, 111 Pa. St. 460 (56 Am. R. 288, 291), Green, J., said: "Claims of this nature against dead men’s estates, resting entirely in parol, based largely upon loose declarations, presented generally years after the services in question were rendered, and when the lips of the party principally interested are closed in death, require the closest and most careful scrutiny to prevent injustice being done. We can not too often repeat the cautions we have so frequently uttered upon this subject, and we feel that the present occasion is one which demands both their repetition and their application.”
The decision in Crawford v. Wilson, 139 Ga. 654 (78 S. E. 30, 44 L. R. A. (N. S.) 773), s. c. 142 Ga. 734 (83 S. E. 667), should not be misunderstood. The facts alleged in that case involved, among other things, an agreement to adopt an infant, first made with her grandmother with the assent of the mother, and then ratified by the mother (the father having previously deserted her), the relinquishment of parental control, the treating of the child as that of the foster parent (the child not having known, until after the death of the foster parent that she was not her natural child), the rendering of services by the child, and the continuance of the relation for many 3rears and until the death of the foster parent. It was held that the facts alleged gave to the child such an equitable status and -such equitable rights as she could enforce in a court having equitable jurisdiction.
But one who thus seeks to set up rights, not legal but equitable, must occupy a position to enforce such rights in a court of equity. It was set up in the answer as amended, that, after the plaintiff became of age, and more than eight years before the death of the *574foster father, they became estranged through the misconduct of the plaintiff; that both disavowed and abandoned any such relationship as is claimed in the petition, and both disavowed all claims by the plaintiff against the alleged- foster father or his estate; and that this estrangement continued until the death of the alleged foster parent. If such be the facts, the plaintiff can not establish his demand as a foster child who equitably should be treated as adopted, after the death of the foster parent, by an equitable petition claiming a part of the estate of the latter. See, in this connection, Burns v. Smith, 21 Mont. 251 (53 Pac. 742, 69 Am. St. R. 653).
The second count of the petition as amended set up the rendering of services by the plaintiff for the decedent during a number of years. The fifth paragraph as amended was as follows: “During the years 1895, 1896, 1897, 1898, and 1899, plaintiff for said Lansdell [the intestate] shod mules and horses, sharpened plows, repaired wagons and buggies, repaired and built houses,- repaired and built fences, ran engine for sawmill, engines for gins, carried cotton to hopper of gins, collected rents, looked after shipments of cotton, made settlements with employees and tenants, kept accounts, and generally aided' said Lansdell in superintending his business affairs, which work was done for the benefit of said William Lansdell, and at his special instance and request. Said services for said years, outside of the work done by plaintiff in making said crops, were worth the sum of $750.00 per year.” The seventh paragraph as amended was as follows: “During the year 1894, and after January 1st, 1900, plaintiff never received from William Lansdell [the intestate] anything whatever; and during the years 1891, 1892, 1893, 1895, 1896, 1897, 1898, and- 1899, plaintiff received nothing whatever from said William Lansdell or his property, except a bare living for himself up to the time of his marriage in 1893, which did not amount to over $200.00 per year, and no compensation whatever for said services and work rendered during said years above referred to, beginning on August 18th, 1891, when plaintiff became twenty-one years of age, and ending on the 1st of July, 1903. Said work and services above referred to were rendered because of the promise and agreement on the part of the said Lansdell that he would make suitable provision for plaintiff to be paid for said work out of his estate, at his death; and on the *575faith of which promises and agreements plaintiff rendered and continued to render said work and services from year to year. After the marriage of plaintiff neither plaintiff nor his wife were maintained or supported by said William Lansdell. At the time said work and services referred to in this paragraph and the other paragraphs in said second count in said petition were begun, and at and during the time they were being performed, said William Lansdell promised and agreed with plaintiff that he would make suitable provision for plaintiff to be paid for said work out of his estate at his death; and because of and on the faith of said promises and agreements on the part of said William Lansdell plaintiff performed said work and services.” The second count was demurrable for lack of sufficient specification of the items of service and of the value thereof. And the seventh paragraph (which alleged the promises or contract of the decedent) was subject to special demurrer on the ground that it failed to state the time when the alleged contract was made, and the terms thereof. Bond v. Central Bank, 2 Ga. 92, 100; Warren v. Powell, 122 Ga. 4 (49 S. E. 730); City Council of Augusta v. Marks, 124 Ga. 365 (52 S. E. 539). In Banks v. Howard, 117 Ga. 94 (43 S. E. 438), the demurrer under consideration was based on the grounds that no cause of action was set forth, and that the suit was barred by the statute of limitations. It* did not involve a lack of sufficient specifications of debts in the petition.
In the case of Belle Lansdell, administratrix, plaintiff in error, v. Eulie Lansdell, defendant in error, the judgment is reversed in so far as it overruled the special demurrer to the second count of the petition for lack of sufficient specification of the services performed each year and the value thereof, and to the seventh paragraph on the ground that it does not sufficiently set out the date and terms of the contract sought to be set up. In the case of Eulie Lansdell, plaintiff in error, v. Belle Lansdell, administratrix, defendant in error, the judgment dismissing the first count of the petition is reversed; otherwise it is affirmed.

All the Justices concur, except Fish, G. J., absent.